                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF ALABAMA
                               MONTGOMERY DIVISION

 In Re:                                           Case No. 19-32393

 LaTanya Denise Cook
  aka LaTanya D Cook Harrell                      Chapter 13
  aka LaTanya D Cook

 Debtor.                                          Judge William R. Sawyer

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for Home Point Financial
Corporation, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007
of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
and all papers served or required to be served in this case also be given to and served, whether
electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Home Point Financial Corporation
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: August 29, 2019                           /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com




  Case 19-32393         Doc 8   Filed 08/29/19    Entered 08/29/19 11:16:48        Desc Main
                                   Document       Page 1 of 2
                                 CERTIFICATE OF SERVICE

I certify that on August 29, 2019, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Richard D. Shinbaum, Debtor’s Counsel
       rshinbaum@smclegal.com

       Sabrina L. McKinney, Chapter 13 Trustee
       trustees_office@ch13mdal.com

       Bankruptcy Administrator
       ba@almb.uscourts.gov

       Office of the United States Trustee
       (registeredaddress)@usdoj.gov

I further certify that on August 29, 2019, a copy of the foregoing Request for Service of Notices
was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the following:

       LaTanya Denise Cook, Debtor
       912 Lakeview Ct
       Montgomery, AL 36117

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com




  Case 19-32393        Doc 8     Filed 08/29/19      Entered 08/29/19 11:16:48         Desc Main
                                    Document         Page 2 of 2
